                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PRL USA HOLDINGS, INC.,
                                                      Case No. 19-cv-04835
                        Plaintiff,
                                                      Judge John Z. Lee
       v.
                                                      Magistrate Judge Maria Valdez
YONG PENG, et al.,

                        Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on September 26, 2019 [55], in

favor of Plaintiff PRL USA Holdings, Inc. (“Plaintiff”) a subsidiary of Ralph Lauren Corporation,

(collectively, “Ralph Lauren”) and against the Defendants Identified in Schedule A in the amount

of two hundred and fifty thousand dollars ($250,000) per Defaulting Defendant for willful use of

counterfeit RALPH LAUREN Trademarks in connection with the offer for sale and/or sale of

products through at least the Defendant Internet Stores, and Ralph Lauren acknowledges payment

of an agreed upon damages amount, costs, and interest and desires to release this judgment and

hereby fully and completely satisfy the same as to the following Defendant:

               Defendant Name                                         Line No.
                   guermilo                                             129

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant are hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 25th day of October 2019.   Respectfully submitted,

                                       /s/RiKaleigh C. Johnson
                                       RiKaleigh C. Johnson
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       rjohnson@gbc.law

                                       Counsel for Plaintiff PRL USA Holdings, Inc.




                                          2
